 Case 2:18-cv-01868-ODW-ADS Document 27 Filed 01/06/21 Page 1 of 2 Page ID #:1343




 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   BRIAN MENDEZ,                                Case No. 2:18-01868 ODW (ADS)

12                              Petitioner,

13                              v.                ORDER ACCEPTING
                                                  REPORT AND RECOMMENDATION OF
14   STUART SHERMAN, Warden, et al.,              UNITED STATES MAGISTRATE JUDGE
                                                  AND DISMISSING CASE
15                              Respondents.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18   Answer, Petitioner’s Traverse, and all related filings, along with the Report and

19   Recommendation of the assigned United States Magistrate Judge dated December 2,

20   2020 [Dkt. No. 26].

21         Finding no objections on file, IT IS HEREBY ORDERED:

22         1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.

23                No. 26] is accepted;

24         2.     The Petition is dismissed with prejudice;
 Case 2:18-cv-01868-ODW-ADS Document 27 Filed 01/06/21 Page 2 of 2 Page ID #:1344




 1        3.    The request for evidentiary hearing is denied; and

 2        4.    Judgment is to be entered accordingly.

 3

 4   DATED: January 6, 2021         ____________________________________
                                    THE HONORABLE OTIS D. WRIGHT, II
 5                                  United States District Judge

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                              2
